Exhibit 10.1
THE ENSIGN GROUP, INC.
RESTRICTED STOCK AWARD
TERMS AND CONDITIONS
These RESTRICTED STOCK AWARD TERMS AND CONDITIONS are an integral part of the
foregoing Notice Restricted Stock Award (the “Notice,” and together with these
Terms and Conditions, the “Restricted Stock Agreement” or this “Agreement”) made
by The Ensign Group, Inc., a Delaware corporation (the “Company”) to the
individual “Grantee” named therein. All capitalized terms used herein but not
defined in this Restricted Stock Agreement shall have the meanings given to them
in The Ensign Group, Inc. 2007 Omnibus Incentive Plan (the “Plan”), the terms
and conditions of which are incorporated herein by this reference.
1. Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:
“Cause” shall mean (i) the willful and continued failure by Grantee
substantially to perform his or her duties and obligations (other than any such
failure resulting from his or her incapacity due to physical or mental illness),
(ii) Grantee’s conviction or plea bargain of any felony or gross misdemeanor
involving moral turpitude, fraud or misappropriation of funds, or (iii) the
willful engaging by Grantee in misconduct which causes substantial injury to the
Company or its affiliates, its other employees or the employees of its
affiliates or its clients or the clients of its affiliates, whether monetarily
or otherwise. For purposes of this paragraph, no action or failure to act on
Grantee’s part shall be considered “willful” unless done or omitted to be done,
by Grantee in bad faith and without reasonable belief that his or her action or
omission was in the best interests of the Company. However, if the term or
concept has been defined in an employment agreement between the Company and
Grantee, then Cause shall have the definition set forth in such employment
agreement. The foregoing definition shall not in any way preclude or restrict
the right of the Company (or any Affiliate) to discharge or dismiss Grantee or
other person providing Service to the Company (or any Affiliate) for any other
acts or omissions but such other acts or omissions shall not be deemed, for
purposes of this Agreement, to constitute grounds for termination for Cause.
“Disability” shall mean Grantee’s inability, due to illness, accident, injury,
physical or mental incapacity or other disability, to carry out effectively his
or her duties and obligations as an employee of the Company or to participate
effectively and actively in the management of the Company for a period of at
least 90 consecutive days or for shorter periods aggregating at least 120 days
(whether or not consecutive) during any twelve-month period, as determined in
the reasonable judgment of the Board.
“Vested Shares” shall mean (i) all Shares issued pursuant to this Agreement that
are vested pursuant to Section 3 hereof and (ii) all Shares issued with respect
to the Common Stock referred to in clause (i) above by way of stock dividend or
stock split or in connection with any conversion, merger, consolidation or
recapitalization or other reorganization affecting the Shares. Vested Shares
shall continue to be Vested Shares in the hands of any holder other than Grantee
(except for the Company and purchasers pursuant to a public offering under the
Securities Act), and each such transferee thereof shall succeed to the rights
and obligations of a holder of Vested Shares hereunder.
2. Issuance of Stock. In partial consideration for Grantee’s services to the
Company, Grantee has been issued                      Shares (the “Restricted
Stock”).
3. Vesting.
(a) Normal Vesting. Except as set forth in this Restricted Stock Agreement, the
Restricted Stock shall vest in accordance with the schedule set forth in the
Notice and shall become fully vested on the fifth anniversary of the date hereof
(the “Vesting Date”). The Corporation shall deliver a certificate(s) (or other
evidence of ownership, such as book entry) for the Vested Shares to Grantee as
soon as practical after each Vesting Date pursuant to the Section 4(d) hereof.

 

 



--------------------------------------------------------------------------------



 



(b) If Grantee’s employment with the Company terminates for any reason prior to
the Vesting Date (except as provided in Section 3(c)) all unvested Restricted
Stock shall be forfeited and automatically transferred to the Company without
consideration on the date of Grantee’s employment termination and Grantee shall
have no further rights with respect to the Restricted Stock. For purposes of
this Agreement, employment with a Subsidiary of the Corporation shall be
considered employment with the Corporation.
(c) Effect on Vesting in Case of Employment Termination. Notwithstanding Section
3(b) above, the following special vesting rules shall apply if Grantee’s
employment with the Company terminates prior to the Vesting Date:
(i) Death or Disability. If Grantee dies or becomes subject to any Disability
prior to the Vesting Date, his or her Restricted Stock shall vest on a pro rata
basis according to the number of days elapsed since the date hereof and the date
of his or her death or Disability. Any portion of Grantee’s Restricted Stock
that was not vested on the date of Grantee’s death or Disability pursuant to
this Section 3(b)(i) shall be forfeited to the Company.
(ii) Termination by the Company Without Cause. If Grantee is terminated by the
Company without Cause prior to the Vesting Date, his or her Restricted Stock
shall vest on a pro rata basis according to the number of days elapsed since the
date hereof and the date of such termination. Any portion of Grantee’s
Restricted Stock that was not vested on the date of such termination without
cause pursuant to this Section 3(b)(ii) shall be forfeited to the Company.
4. Restrictions on Transfer.
(a) Non-Transferability. Restricted Stock, and any rights and interests with
respect thereto, issued under this Agreement and the Plan shall not, prior to
vesting, be sold, exchanged, transferred, assigned or otherwise disposed of in
any way by the Grantee (or any beneficiary(ies) of the Grantee), other than by
testamentary disposition by the Grantee or the laws of descent and distribution.
Any such Restricted Stock, and any rights and interests with respect thereto,
shall not, prior to vesting, be pledged or encumbered in any way by the Grantee
(or any beneficiary(ies) of the Grantee) and shall not, prior to vesting, be
subject to execution, attachment or similar legal process. Any attempt to sell,
exchange, transfer, assign, pledge, encumber or otherwise dispose of in any way
any of the Restricted Stock, or the levy of any execution, attachment or similar
legal process upon the Restricted Stock, contrary to the terms and provisions of
this Agreement and/or the Plan shall be null and void and without legal force or
effect.
(b) Securities Laws Restrictions on Transfer of Vested Shares. Grantee
understands and hereby acknowledges that, in addition to transfer restrictions
in this Agreement, federal and state securities laws govern and restrict
Grantee’s right to offer, sell or otherwise dispose of any Vested Shares unless
such offer, sale or other disposition thereof is registered or qualified under
the Securities Act and applicable state securities laws, or in the opinion of
the Company’s counsel, such offer, sale or other disposition is exempt from
registration or qualification thereunder. Grantee agrees that he or she shall
not offer, sell or otherwise dispose of any Vested Shares in any manner which
would: (i) require the Company to file any registration statement with the
Securities and Exchange Commission (or any similar filing under state law) or to
amend or supplement any such filing or (ii) violate or cause the Company to
violate the Securities Act, the rules and regulations promulgated thereunder or
any other state or federal law. Grantee further understands that the
certificates for any Vested Shares shall bear such legends as the Company deems
necessary or desirable in connection with the Securities Act or other rules,
regulations or laws. Grantee may not sell, transfer or dispose of any Vested
Shares (except pursuant to an effective registration statement under the
Securities Act) without first obtaining from the Company an opinion of the
Company’s counsel that registration under the Securities Act or any applicable
state securities law is not required in connection with such transfer. If
requested, Grantee agrees to provide the Company with written assurances, in
form and

 

 



--------------------------------------------------------------------------------



 



substance satisfactory to the Company, that (1) the proposed disposition does
not require registration of the Shares under the Securities Act or (2) all
appropriate action necessary for compliance with the registration requirements
of the Securities Act or any exemption from registration available under the
Securities Act (including Rule 144) has been taken. When shares of Restricted
Stock awarded by this Agreement become Vested Shares and after the conditions of
this section 4(d) have been satisfied, the Grantee shall be entitled to receive
unrestricted Shares and if the Grantee’s stock is certificated and contain
legends restricting the transfer of such Shares, the Grantee shall be entitled
to receive new stock certificates free of such legends (except any legends
requiring compliance with securities laws). In connection with the delivery of
the unrestricted Shares pursuant to this Agreement, the Grantee agrees to
execute any documents reasonably requested by the Company.
(c) Restrictive Legend. The certificates representing the Restricted Stock, if
any, shall bear the following legend:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
               , HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR UNDER ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER, REPURCHASE RIGHTS AND FORFEITURE PROVISIONS
AND CERTAIN OTHER AGREEMENTS SET FORTH IN A RESTRICTED STOCK AGREEMENT BETWEEN
THE COMPANY AND                      DATED AS OF           ,           , A COPY
OF WHICH MAY BE OBTAINED BY THE HOLDER HEREOF AT THE COMPANY’S PRINCIPAL PLACE
OF BUSINESS WITHOUT CHARGE.”
(d) Restrictions on Transfer after Vesting. The transfer or sale of Vested
Shares in accordance with this Section 4 of this Agreement shall be subject to
the Company Policy Regarding Insider Trading, as amended from time to time,
including any preclearance procedures or black-out periods that specifically
apply to Grantee.
5. Conformity with Plan. The Restricted Stock is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan (which
is incorporated herein by reference). Inconsistencies between this Agreement and
the Plan shall be resolved in accordance with the terms of the Plan. By
executing and returning the enclosed copy of this Agreement, Grantee
acknowledges receipt of this Agreement and the Plan and agrees to be bound by
all of the terms of this Agreement and the Plan.
6. Rights of Employment. Nothing in this Agreement shall interfere with or limit
in any way the right of the Company to terminate Grantee’s employment at any
time (with or without Cause), nor confer upon Grantee any right to continue in
the employ of the Company for any period of time or to continue his or her
present (or any other) rate of compensation, and in the event of Grantee’s
termination of employment (including, but not limited to, termination by the
Company without Cause), any portion of Grantee’s Restricted Stock that was not
previously vested shall be forfeited, except as otherwise provided herein.
Nothing in this Agreement shall confer upon Grantee any right to be selected
again as a Plan participant, and nothing in the Plan or this Agreement shall
provide for any adjustment to the number of shares of Restricted Stock upon the
occurrence of subsequent events except as provided in Section 8 below.
7. Withholding of Taxes.
(a) The Grantee shall, immediately upon notification of the amount due, if any,
pay to the Company in cash or by check or direct a broker to sell a sufficient
number of shares from the Grantee’s brokerage account and deliver the proceeds
to the Company, in either case, in the amount necessary to satisfy any
applicable federal, state and local tax withholding requirements. If additional
withholding is or

 

 



--------------------------------------------------------------------------------



 



becomes required (as a result of the vesting of any Restricted Stock or as a
result of disposition of Vested Shares) beyond any amount deposited before
delivery of the certificates, the Grantee shall pay such amount to the Company,
in cash or by check, on demand. The Company shall be entitled, if necessary or
desirable, to withhold from Grantee any amounts due and payable by the Company,
including wages, to Grantee (or secure payment from Grantee in lieu of
withholding), the amount of any withholding or other tax due from the Company
with respect to any Restricted Stock issuable under this Agreement, and the
Company may defer such issuance unless indemnified by Grantee to its
satisfaction. Grantee acknowledges that he or she has reviewed with his or her
own tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement. Grantee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Grantee understands that he or she (and not
the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by this Agreement. Grantee further
understands that Section 83 of the Code, taxes as ordinary income the difference
between the purchase price, if any, for the Shares and the fair market value of
the Shares as of the date the forfeiture provisions in Section 3 lapse. Grantee
understands that the he or she may elect to be taxed at the time the Restricted
Stock is issued rather than when and as the forfeiture provisions lapse expires
by filing an election under Section 83(b) of the Code with the IRS within
30 days from the date of hereof. THE FORM FOR MAKING THIS SECTION 83(b) ELECTION
IS ATTACHED TO THIS AGREEMENT AS EXHIBIT A AND GRANTEE (AND NOT THE COMPANY OR
ANY OF ITS AGENTS) SHALL BE SOLELY RESPONSIBLE FOR APPROPRIATELY FILING SUCH
FORM, EVEN IF GRANTEE REQUESTS THE COMPANY OR ITS AGENTS TO MAKE THIS FILING ON
GRANTEE’S BEHALF.
8. Adjustments. In the event of a reorganization, recapitalization, stock
dividend or stock split, or combination or other change in the Shares, the Board
or the Committee shall make such adjustments in the number and type of shares of
Grantee’s Restricted Stock as the Board or Committee reasonably determine to be
appropriate, provided that any such adjustments shall not adversely affect the
Grantee.
9. Rights as a Shareholder. Except as otherwise provided in this Agreement and
the Plan, Grantee shall have all of the rights of a shareholder of the Company
with respect to the Shares of Restricted Stock, including the right to vote such
shares and the right to receive dividends. There is no guarantee by the Company
that dividends will be paid. All dividends and other distributions paid with
respect to Restricted Stock, including with respect to unvested Restricted Stock
and whether paid in cash, Shares, or other property, shall be paid by the
Company on the same date that dividend payments are made with respect to all of
the Company’s outstanding Shares.
10. Remedies. The parties hereto shall be entitled to enforce their rights under
this Agreement specifically, to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights existing in their
favor. The parties hereto acknowledge and agree that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party hereto shall be entitled to specific performance and/or injunctive
relief (without posting bond or other security) from any court of law or equity
of competent jurisdiction in order to enforce or prevent any violation of the
provisions of this Agreement.
11. Amendment. Except as otherwise provided herein, any provision of this
Agreement may be amended or waived only with the prior written consent of
Grantee and the Company.
12. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.

 

 



--------------------------------------------------------------------------------



 



13. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
14. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same Agreement.
15. Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
16. Governing Law. The corporate law of the state of Delaware shall govern all
questions concerning the relative rights of the Company and its stockholders.
All other questions concerning the construction, validity and interpretation of
this Agreement shall be governed by the internal law, and not the law of
conflicts, of the state of Delaware.
17. Entire Agreement. This Agreement and the Plan constitute the entire
understanding between Grantee and the Company, and supersedes all other
agreements, whether written or oral, with respect to the acquisition by Grantee
of Common Stock of the Company. If there are any conflicts in terms and
conditions between this Agreement and the Plan, the terms and conditions of the
Plan shall govern, unless otherwise determined by the Committee or the Board.
* * * * *

 

 



--------------------------------------------------------------------------------



 



(ENSIGN GROUP LOGO) [c01920c0192001.gif]   Notice of Restricted Stock Award
27101 Puerta Real, Suite 450, Mission Viejo, CA 92691    

     
 
   
Grantee:
  Restricted Stock Number:
 
   
Address:
  Plan: 2007 Omnibus Incentive Plan

Notice is hereby given of the following award (the “Restricted Stock Award”) of
Common Stock of The Ensign Group, Inc. (the “Company”):
 
    Grant Date: May 25, 2010   Number of Restricted Stock Shares: ***[  _____ 
]***       Type of Award: Restricted Stock Award    

VESTING
Vesting Schedule: 20% annually, with the first block vesting on the first (1st)
anniversary of the Grant Date
Except as otherwise provided in the Restricted Stock Agreement, the Restricted
Stock will be vested in the Grantee in accordance with the following schedule:

      On or after each of   Number of Restricted Stock Shares the following
dates   vested May 25, 2011     May 25, 2012     May 25, 2013     May 25, 2014  
  May 25, 2015    

By accepting this Restricted Stock Award, Grantee acknowledges and agrees that
the Restricted Stock granted herein are subject to and in accordance with the
terms of (i) the enclosed RESTRICTED STOCK AWARD TERMS AND CONDITIONS (together
with this Notice of Restricted Stock Award, the “Restricted Stock Agreement”),
and (ii) THE ENSIGN GROUP, INC. 2007 OMNIBUS INCENTIVE PLAN (the “Plan), both of
which are incorporated herein by this reference. All capitalized terms in this
Notice of Restricted Stock Award shall have the meaning assigned to them in the
Restricted Stock Agreement or the Plan.
EXECUTED AND DELIVERED as of the Grant Date set forth above.

            The Ensign Group, Inc.,
a Delaware corporation
      By:           Gregory K. Stapley        Secretary     

 

